EXHIBIT D&H DISTRIBUTING SUPPLEMENTAL VENDOR PURCHASE AGREEMENT This agreement effective as of the 7 day of March , 2009, by and between D&H DISTRIBUTING CO. a Pennsylvania company with its principal place of business at 2525 N. 7th Street, Harrisburg, Pennsylvania, 17110 ("D&H"), and TeknoCreations, a company with its principal place of business at 8yoming Suite 420, Albuquerque, NM, 87113, ("Vendor") The following terms and conditions apply to D&H North America and, as appropriate, its respective customers, including but not limited to Resellers, Integrators, And Large Format Retailers, etc. STANDARD TERMS: Net 45 LAUNCH TERMS: Net 60 LARGE FORMAT RETAIL TERMS: Where D&H sells vendors' product to Large Format Retailers, the total amount of the obligation owing from D&H to Vendor shall be limited to and not exceed the amount of on-hand inventory at any point in time held by D&H or the large format retailers. The terms of this Agreement and the obligations hereunder shall be binding on the parties upon the receipt and acceptance by D&H of the inventory. DEFINITIONS: Large Format Retailer: Including but not limited to CompUSA, Wal-Mart, Sam's Club, Office Max, Office Depot, Staples, Circuit City, J&R Electronics Boutique, Gamestop, BJ's, Amazon, Retail College Bookstores, and others. FREIGHT: Freight cost and risk of loss shall be the responsibility of the Vendor, F.O.B destination. Vendor will pay any costs incurred with mis-shipments, including but not limited to, routing guide violations. Vendor will reimburse D&H for all concealed shortages. PRICE PROTECTION: If at any time Vendor should reduce the purchase price of any product, D&H, any Large Format Retailer, and any stocking reseller shall be entitled to full price protection for on-hand and in-transit inventory. Full price protection will be credited to D&H's account by Vendor by issuing a credit memo arrived at by using the difference between last and new purchase price. If the price protection results in a balance due and purchase owing by Vendor to D&H, and D&H does not buy its way out of the credit balance within 30 days, then Vendor will issue a check to D&H for the amount of the price protection due D&H. PENALTY CHARGES: If Vendor is at fault, Vendor agrees to reimburse D&H for any and all penalties, charge hacks, and fees charged by Large Format Retailers including, but not limited to, product shipments. If disputes arise and cannot be settled, the Retailers numbers are final. Page 1 of 4 STOCK BALANCE/DISCONTINUED STOCK: D&H may return excess inventory for credit. Vendor shall provide D&H with 30 days advanced written notification of product discontinuation. Upon receipt of such notice, D&H reserves the right to return product to Vendor for credit at full purchase price. Vendor agrees to allow Large Format Retailers to stock rotate inventory through D&H. Vendor is liable for any freight and fees associated with said returns. Return authorizations must be provided to D&H within 5 days of request. POST AUDIT PROVISION: If at any time a large format retailer were to discover a discrepancy including, but not limited to, price protections and shipments creating a legitimate claim on behalf of the retailer, Vendor agrees to credit D&H to cover the large format retailer's chargeback within 30 days of receiving supporting documentation. LAUNCH FUNDS: Vendor will approve a 6 (Six) month MDF Marketing Launch Program which shall be agreed to, and finalized, prior to initial product purchase. MARKETING FUNDS: 5% of net purchases or $3000 per calendar quarter, whichever is greater All marketing funds offered by Vendor to Large Format Retailers shall be in writing, with a copy to D&H; these funds are above and beyond D&H's Marketing Fund accrual.
